Citation Nr: 1444810	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for adjustment disorder with anxiety and depression.  

2.  Entitlement to an initial disability rating greater than 20 percent for degenerative joint and disc disease of the thoracolumbar spine.

3.  Entitlement to an initial disability rating greater than 10 percent for dysfunctional uterine bleeding with irregular menses.

4.  Entitlement to an initial disability rating greater than 10 percent for keratosis pilaris on the back and arms.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from November 2001 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the TDIU issue was not certified for appeal.  However, the Veteran has claimed that she is currently unemployed due to her service-connected disabilities.  See VA Form 9, dated March 11, 2013 and Appellant's Brief, dated August 25, 2014.  The Board finds that this evidence reasonably raises a claim of entitlement to TDIU as part of her increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has recharacterized the appeal to include this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that the current disability ratings do not accurately portray the severity of her adjustment disorder, lumbar disc disease, dysfunctional uterine bleeding, and keratosis pilaris.  Basically, she argues that these disabilities have worsened since she was last examined by VA in September 2010.  See Notice of Disagreement, dated November 4, 2011, VA Form 9, dated March 11, 2013, and Appellant's Brief, dated August 25, 2014.

With regard to her psychiatric impairment the Veteran maintains that she experiences weekly panic attacks and anxiety that renders her unreliable and unproductive, thus affecting her ability to function for future employability.  She also notes trouble sleeping, problems with memory, and severe mood swings.  She states that she has been unable to take college courses due to her inability to understand complex commands, remember material, or think abstractly.  Id.  

The Veteran also reports having more than 4 weeks of incapacitating episodes of radiating pain as a result of her degenerative arthritis of the spine causing instability to the point where she often falls.  She continues to have irregular menses as a result of her dysfunctional uterine bleeding and states that it is now accompanied by very severe abdominal/uterine cramping and bloating.  She notes the symptoms have not been controlled by continuous treatment.  Concerning the skin disorder the Veteran states that the condition has increased to the point that at least 20 percent of her skin surface is affected by a red, bumpy, itchy, unsightly rash.  The rash is not controlled by prescribed treatment regimens and has required a corticosteroid.  Id.

The Veteran is competent to provide evidence as to the severity of her symptoms.  See 38 C.F.R. § 3.159(a)(2).  So, while the 2010 VA examinations are not necessarily too old to adequately evaluate her disabilities, because there may have been significant changes since then, more contemporaneous medical examinations are in order.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Concerning entitlement to a TDIU, the Veteran should be provided with a VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ should then pursue any necessary development to determine whether or not the Veteran is unable to maintain or secure substantially gainful employment due to her service-connected disabilities.  38 C.F.R. § 4.16.

Any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone is dated in October 2013.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter pertaining to her TDIU claim.

2.  Provide the Veteran with copies of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask her to complete and return the forms.  She should be informed that these or other statements of her education and employment history are essential to her claim, because employment history and education must be considered in her TDIU claim.  See 38 C.F.R. § 4.16; Cathell v. Brown, 8 Vet. App. 539, 544 (1996).

3.  Contact the Veteran and ask her to identify all VA and private treatment providers who have seen her for her adjustment disorder, lumbar disc disease, dysfunctional uterine bleeding, and keratosis pilaris since October 2013, and provide her with the necessary forms for release of private records for any private treatment records identified.  Obtain copies of any identified treatment records pertaining to such treatment and add them to the VA electronic file.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is her responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

4.  Then, refer the Veteran for an appropriate VA examination of her service-connected dysfunctional uterine bleeding.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All diagnostic testing and studies should be performed, and the examiner should review the results of that testing prior to completing the report. 

Specifically identify all symptoms associated with the Veteran's service-connected dysfunctional uterine bleeding and provide an assessment as to whether it has required continuous treatment throughout the appeal period, noting any periods when the symptoms did not require such treatment.  Please describe the nature of any such treatment.  The examiner should then provide an assessment as to whether the service-connected dysfunctional uterine bleeding, to the extent that continuous treatment has been required, has been controlled by that treatment that was instituted, noting any periods when this has not been the case

The examiner should provide an opinion as to the effect that the service-connected dysfunctional uterine bleeding has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, at least as likely as not (i.e., probability of 50 percent or greater) that her service-connected dysfunctional uterine bleeding would prevent her from obtaining or maintaining substantially gainful employment, taking into consideration the Veteran's level of education as well as any special training and previous work experience.

5.  The Veteran should be referred for an appropriate VA examination of her keratosis pilaris.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All diagnostic testing and studies should be performed, and the examiner should review the results of that testing prior to completing the report.  The examiner should:

a) describe in detail all symptoms reasonably attributable to service-connected keratosis pilaris and its current severity.  The examiner should describe the areas of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected keratosis pilaris and the percentage of exposed areas (total area of the skin of the hands, head, and neck) affected. 

b) describe any therapy that the Veteran has undergone, and what medications she currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the skin rash.  If the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner should note the frequency of such use in the past 12-month period. 

The examiner should provide an opinion as to the effect that the service-connected keratosis pilaris has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, at least as likely as not (i.e., probability of 50 percent or greater) that her service-connected keratosis pilaris would prevent her from obtaining or maintaining substantially gainful employment, taking into consideration the Veteran's level of education as well as any special training and previous work experience.

6.  Then, schedule the Veteran for an appropriate VA examination of her degenerative joint and disc disease of the lumbar spine.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should:

a) conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

b) discuss the presence (including degree) or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-as well as the presence (including degree) or absence of ankylosis (favorable or unfavorable) of the Veteran's lumbosacral spine or entire spine. 

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected lumbar degenerative joint/disc disease.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period. 

The examiner should also provide an opinion as to the effect the service-connected lumbar degenerative joint/disc disease has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, at least as likely as not (i.e., probability of 50 percent or greater) that his service-connected connected lumbar degenerative joint/disc disease would prevent her from obtaining or maintaining substantially gainful employment, taking into consideration the Veteran's level of education as well as any special training and previous work experience.

7.  Then, refer the Veteran for an appropriate VA examination of her service-connected adjustment disorder with anxiety and depression.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All diagnostic testing and studies should be performed, and the examiner should review the results of that testing prior to completing the report. 

All signs and symptoms of the Veteran's adjustment disorder with anxiety and depression should be reported in detail.  [In other words, any disabling manifestations specifically attributable to adjustment disorder with anxiety and depression must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorder.]  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.

The examiner should also provide an opinion as to the effect that the service-connected adjustment disorder with anxiety and depression has, if any, on the Veteran's employment.  Specifically, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, at least as likely as not (i.e., probability of 50 percent or greater) that his service-connected connected adjustment disorder with anxiety and depression would prevent her from obtaining or maintaining substantially gainful employment, taking into consideration the Veteran's level of education as well as any special training and previous work experience.

A rationale for each opinion offered is requested.  If the examiners feel that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

9.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

